EXHIBIT 99.2 Connecticut Natural Gas Corporation Financial Statements For the period November 17, 2010 to December 31, 2010 (Successor), the period January 1, 2010 to November 16, 2010 (Predecessor), and the Year Ended December 31, 2009 (Predecessor) Connecticut Natural Gas Corporation Index Page(s) Financial Statements: Report of Independent Auditors Statements of Operations (1) 1 Statements of Comprehensive Income (1) 1 Balance Sheets at December 31, 2010 (Successor) and 2009 (Predecessor) 2 – 3 Statements of Cash Flows (1) 4 Statements of Changes in Common Stock Equity (1) 5 Notes to Financial Statements 6 – 32 (1) For the period November 17, 2010 to December 31, 2010 (Successor), the period January 1, 2010 to November 16, 2010 (Predecessor), and the Year Ended December 31, 2009 (Predecessor) Connecticut Natural Gas Corporation Statements of Operations (1) Successor Predecessor Period November 17, to December 31, 2010 Period January 1, to November Year Ended December 31, 2009 (Thousands) Operating Revenues Sales and services $ $ $ Operating Expenses Natural gas purchased Other operating expenses Maintenance Goodwill impairment - - Depreciation and amortization Other taxes Total Operating Expenses Operating Income (Loss) ) Other (Income) Other Deductions Interest Charges, Net Income (Loss) Before Income Taxes ) Income Taxes Net Income (Loss) ) Less: Preferred Stock Dividends 3 49 39 Earnings (Loss) Available for Common Stock $ $ ) $ The accompanying notes are an integral part of our financial statements. Connecticut Natural Gas Corporation Statements of Comprehensive Income (1) Successor Predecessor Period November 17, to December 31, 2010 Period January 1, to November Year Ended December 31, (Thousands) Net Income (Loss) $ $ ) $ Other Comprehensive Income (Loss), Net of Tax 17 ) Comprehensive Income (Loss) $ $ ) $ The accompanying notes are an integral part of our financial statements. (1) For the period November 17, 2010 to December 31, 2010 (Successor), the period January 1, 2010 to November 16, 2010 (Predecessor), and the Year Ended December 31, 2009 (Predecessor) 1 Connecticut Natural Gas Corporation Balance Sheets Successor Predecessor December 31, (Thousands) Assets Current Assets Cash and cash equivalents $ $ Accounts receivable and unbilled revenues, net Accounts receivable from affiliate Natural gas in storage, at average cost Deferred income taxes - Prepayments and other current assets Total Current Assets Utility Plant, at Original Cost Natural gas Less accumulated depreciation Net Utility Plant in Service Construction work in progress Total Utility Plant Other Property and Investments Regulatory and Other Assets Regulatory assets Unfunded future income taxes Deferred income taxes Deferred purchased gas costs Pension and other postretirement benefits Other Total regulatory assets Other assets Goodwill Other Total other assets Total Regulatory and Other Assets Total Assets $ $ The accompanying notes are an integral part of our financial statements. 2 Connecticut Natural Gas Corporation Balance Sheets Successor Predecessor December 31, (Thousands, except shares) Liabilities Current Liabilities Current portion of long-term debt $ - Accounts payable and accrued liabilities $ Account payable, natural gas purchased Accounts payable to affiliates Interest accrued Taxes accrued Other Total Current Liabilities Regulatory and Other Liabilities Regulatory liabilities Pension and other postretirement benefits Accrued removal obligations Other Total regulatory liabilities Other liabilities Deferred income taxes Pension and other postretirement benefits Asset retirement obligations Other Total other liabilities Total Regulatory and Other Liabilities Long-term debt Total Liabilities Commitments and Contingencies Preferred Stock Preferred stock Common Stock Equity Common stock ($3.125 par value, 20,000,000 shares authorized, 10,634,436 shares outstanding for 2010 and 2009) 33,233 33,233 Capital in excess of par value Retained earnings Accumulated other comprehensive income (loss) 17 ) Total Common Stock Equity Total Liabilities and Equity $ $ The accompanying notes are an integral part of our financial statements. 3 Connecticut Natural Gas Corporation Statements of Cash Flows Successor Predecessor Period November 17, to December 31, 2010 Period January 1, to November 16, 2010 Year Ended December 31, 2009 (Thousands) Operating Activities Net income (loss) $ $ ) $ Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization Amortization of regulatory and other assets and liabilities, net ) ) ) Deferred income taxes and investment tax credits, net ) Pension expense Goodwill impairment - - Changes in current operating assets and liabilities Accounts receivable and unbilled revenues, net ) Inventory Prepayments and other current assets ) ) Accounts payable and accrued liabilities ) ) Interest accrued ) ) Taxes accrued ) Other current liabilities ) Changes in other assets ) ) ) Changes in other liabilities Nonfirm margin sharing Other Net Cash Provided by Operating Activities Investing Activities Utility plant additions ) ) ) Investments, net - Net Cash Used in Investing Activities ) ) ) Financing Activities Long-term note issuance - - Notes payable three months or less, net - - ) Dividends paid on common and preferred stocks (3 ) ) ) Net Cash Used in Financing Activities (3 ) ) ) Net (Decrease) Increase in Cash and Cash Equivalents ) ) Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ $ The accompanying notes are an integral part of our financial statements. 4 Connecticut Natural Gas Corporation Statements of Changes in Common Stock Equity (Predecessor) (Thousands, except shares) Common Stock Outstanding $3.125 Par Value Capital in Excess of Retained Earnings Accumulated Other Comprehensive Shares Amount Par Value (Deficit) Income (Loss) Total Balance, January 1, 2009 $ ) $ Net income Other comprehensive income, net of tax Comprehensive income Dividends – common stock ) ) Dividends – preferred stock ) ) Balance, December 31, 2009 ) Net (loss) ) ) Other comprehensive income, net of tax ) ) Comprehensive income ) Dividends – common stock ) ) Dividends – preferred stock ) ) Balance, November 16, 2010 $ $ $ ) $ ) $ The accompanying notes are an integral part of our financial statements. (Successor) (Thousands, except shares) Common Stock Outstanding $3.125 Par Value Capital in Excess of Retained Accumulated Other Comprehensive Shares Amount Par Value Earnings (Loss) Income Total Balance, November 17, 2010 $ $ - - $ Net income $ Other comprehensive income, net of tax 17 17 Comprehensive income Dividends – preferred stock (3
